


EXHIBIT 10.19

 

Form of Change-in-Control Severance Agreement

 

between

 

Edwards Lifesciences Corporation

 

and

 

, 20

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Definitions

2

 

 

Article 2. Severance Benefits

5

 

 

Article 3. Form and Timing of Severance Benefits

8

 

 

Article 4. Benefit Limit

8

 

 

Article 5. The Company’s Payment Obligation

10

 

 

Article 6. Term of Agreement

10

 

 

Article 7. Legal Remedies

10

 

 

Article 8. Successors

11

 

 

Article 9. Miscellaneous

11

 

--------------------------------------------------------------------------------


 

Change-in-Control Severance Agreement
Edwards Lifesciences Corporation

 

THIS CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made effective
as of the        day of                 , 20     (hereinafter referred to as the
“Effective Date”), by and between Edwards Lifesciences Corporation (the
“Company”), a Delaware corporation, and                                         
(the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company in a key management
capacity; and

 

WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
and operations; and

 

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control will be considered by the Executive objectively and with
reference only to the business interests of the Company and its shareholders;
and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Article 1. Definitions

 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

1.1        “Agreement” means this Change-in-Control Severance Agreement.

 

2

--------------------------------------------------------------------------------


 

1.2        “Base Salary” means, at any time, the then-regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short- or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

1.3                         “Board” means the Board of Directors of the Company.

 

1.4        “Cause” shall be determined solely by the Board in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

 

(i)                               A continuing material breach by the Executive
of the duties and responsibilities of the Executive, which duties shall not
differ in any material respect from the duties and responsibilities of the
Executive during the 90-day period immediately prior to a Change in Control
(other than as a result of incapacity due to a physical or mental condition or
illness), which breach is demonstrably willful and deliberate on the Executive’s
part, is committed in bad faith and without a reasonable belief that such a
breach is in the best interests of the Company, and is not remedied in a
reasonable period of time after receipt of written demand for substantial
performance is delivered to the Executive by the Board that specifically
identifies the manner in which the Board believes the Executive has breached
such duties and responsibilities; or

 

(ii)                            The Executive’s willfully engaging in conduct
that is demonstrably and materially injurious to the Company, monetarily or
otherwise; or

 

(iii)                   The Executive’s conviction of a felony.

 

However, no act or failure to act on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Company.

 

1.5        “Change in Control” of the Company shall mean the occurrence of any
one of the following events:

 

(a)                            Any “Person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (as amended) (other than
the Company, any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, and any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or such proportionately owned corporation),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

3

--------------------------------------------------------------------------------


 

(b)                       During any period of not more than twenty-four (24)
months, individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director (other than a director designated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 1.5(a), 1.5(c), or 1.5(d) of this Section 1.5)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

 

(c)                            The consummation of a merger or consolidation of
the Company with any other entity, other than: (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than sixty percent (60%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than thirty percent (30%) of the combined voting power of
the Company’s then outstanding securities; or

 

(d)                           The Company’s stockholders approve a plan of
complete liquidation or dissolution of the Company, or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect).

 

1.6                         “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.7        “Company” means Edwards Lifesciences Corporation, a Delaware
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 8 herein.

 

1.8        “Disability” shall have the meaning ascribed to such term in the
Executive’s governing long-term disability plan as of the Effective Date.

 

1.9        “Effective Date” means the date specified in the opening sentence of
this Agreement.

 

1.10      “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein, which triggers the
payment of Severance Benefits hereunder.

 

1.11      “Good Reason” means, without the Executive’s express written consent,
the occurrence after a Change in Control of the Company of any one or more of
the following:

 

4

--------------------------------------------------------------------------------


 

(i)                                     A material diminution in the Executive’s
authorities, duties or responsibilities;

 

(ii)                                  The Company’s requiring the Executive to
be based at a location materially different from the location of the Executive’s
principal job location or office (for this purpose a location in excess of fifty
(50) miles shall be deemed to be material); except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
then present business travel obligations;

 

(iii)                               A material reduction by the Company of the
Executive’s base compensation; and

 

(iv)                              A material breach by the Company of any of the
material provisions of this Agreement,

 

provided and only if the following requirements are satisfied:   (i) the
Executive shall give the Company the Notice of Termination pursuant to
Section 2.7 herein within thirty (30) days following the event giving rise to
Good Reason, (ii) the Company shall fail to remedy the action or inaction on
which Good Reason is based within thirty (30) days after receiving the Notice of
Termination, and (iii) the Executive resigns from his or her employment within
thirty (30) days following the expiration of such thirty (30)-day cure period.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

 

1.12      “Qualifying Termination” means any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

 

1.13      “Separation from Service” means the Executive’s separation from
service as determined in accordance with Code Section 409A and the applicable
standards of the Treasury Regulations issued thereunder.

 

1.14      “Severance Benefits” means the payment of severance compensation as
provided in Section 2.3 herein.

 

Article 2. Severance Benefits

 

2.1        Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits as described in Section 2.3 herein,
if there has been a Change in Control of the Company and if, within twenty-four
(24) calendar months thereafter, the Executive’s employment with the Company
shall end for any reason specified in Section 2.2 herein as being a Qualifying
Termination; provided, however that the Executive’s entitlement to Severance
Benefits (other than under Section 2.3(a)) shall be conditioned upon
satisfaction of each of the following:  (i) the Executive executes and delivers
to the Company a general release in the form prepared by the Company (“Release”)
within twenty-one (21) days (or forty-five (45) days if such longer period is
required under applicable law) and (ii) the Release becomes effective and
enforceable in accordance with applicable law after the expiration of any
revocation period.

 

5

--------------------------------------------------------------------------------


 

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for a reason other than that specified in
Section 2.2(b) herein.

 

2.2        Qualifying Termination. The occurrence of either of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

 

(a)                            The Company’s involuntary termination of the
Executive’s employment without Cause; or

 

(b)                           The Executive’s voluntary employment termination
for Good Reason.

 

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company’s tax-qualified retirement plan), the Executive’s voluntary termination
for a reason other than that specified in Section 2.2(b) herein, or the
Company’s involuntary termination for Cause.

 

2.3        Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 2.1 and
2.2 herein, the Company shall pay to the Executive and provide him with total
Severance Benefits equal to all of the following:

 

(a)                            A lump-sum amount equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination.

 

(b)                           A lump-sum amount equal to the product obtained by
multiplying (i) fifty percent (50%) of the Executive’s annual target bonus
amount, established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs, multiplied by (ii) a fraction, the numerator of which is the
number of full completed months in the bonus plan year through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan in which the Executive is then participating for that plan
year.

 

6

--------------------------------------------------------------------------------


 

(c)                            A lump-sum amount equal to two (2) multiplied by
the higher of the Executive’s annual rate of Base Salary in effect upon the
Effective Date of Termination, or the Executive’s highest annual rate of Base
Salary in effect during the twelve (12) months preceding the date of the Change
in Control.

 

(d)                           A lump-sum amount equal to the higher of (i) one
(1) multiplied by the Executive’s annual target bonus established under the
annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive’s Effective Date of Termination occurs, or
(ii) two (2) multiplied by the actual annual bonus payment made to the Executive
under the annual bonus plan in which the Executive participated in the year
preceding the year in which the Effective Date of Termination occurs.

 

(e)                            All long-term incentive awards shall be subject
to the treatment provided under the Company’s Long-Term Stock Incentive
Compensation Program (as amended, or any successor plans thereto) and/or the
applicable award agreements thereunder.

 

(f)                              A lump-sum amount equal to the cost of medical
and dental insurance coverage at the same coverage level as in effect as of the
Executive’s Effective Date of Termination for a period of thirty-six (36) months
following the Executive’s Effective Date of Termination, based on the monthly
COBRA cost of such coverage under the Company’s medical and dental plans
pursuant to Section 4980B of the Code on the Executive’s Effective Date of
Termination.

 

(g)                           The Executive shall be entitled, at the expense of
the Company and through a  provider selected by the Company, to receive
outplacement services the scope of which shall be reasonable and consistent with
the industry practice for  similarly situated executives.

 

2.4        Termination due to Disability. Following a Change in Control, if the
Executive’s employment is terminated with the Company due to Disability, the
Executive’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs then in effect.

 

2.5        Termination due to Retirement or Death. Following a Change in
Control, if the Executive’s employment with the Company is terminated by reason
of his voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or death, the Executive’s
benefits shall be determined in accordance with the Company’s retirement,
survivor’s benefits, insurance, and other applicable programs then in effect.

 

2.6        Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for a
reason other than that specified in Section 2.2(b) herein, the Company shall pay
the Executive his unpaid Base Salary,

 

7

--------------------------------------------------------------------------------


 

accrued vacation, and other items earned by and owed to the Executive through
the Effective Date of Termination, plus all other amounts to which the Executive
is entitled under any compensation plans of the Company at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.

 

2.7        Notice of Termination. Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

Article 3. Form and Timing of Severance Benefits

 

3.1        Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 2.3(b), 2.3(c), 2.3(d) and 2.3(f) herein shall be paid in
cash to the Executive in a single lump sum on the first business day within the
sixty (60)-day period measured from the date the Executive incurs a Separation
from Service by reason of the Qualifying Termination, that is coincident with or
next following the date on which the Release is effective following the
expiration of any applicable revocation period.

 

3.2        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

3.3        Delayed Commencement Date.  Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which the Executive
becomes entitled in accordance with  Section 2.3 shall be made or paid to the
Executive prior to the earlier of (i) the first day of the seventh (7th) month
following the date of his or her Separation from Service or (ii) the date of his
or her death, if the Executive is deemed, pursuant to the procedures established
by the Compensation Committee of the Board in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder, to be a
“specified  employee” under Code Section 409A at the time of such Separation
from Service and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Section 3.3 shall be paid to the Executive in a lump sum, and any remaining
payments due under this Agreement shall be paid in accordance with the normal
payment dates specified for them herein.

 

Article 4. Benefit Limit

 

4.1         Benefit Limit.  In the event that any payments or benefits to which
the Executive becomes entitled in accordance with the provisions of this
Agreement (or any other agreement with the Company) would otherwise constitute a
parachute payment under  Section 280G(b)(2) of the Code, then such payments
and/or benefits will be subject to reduction to the extent necessary to assure
that the Executive receives only the greater of (i)  the amount of those
payments which would not constitute such a parachute payment or (ii)  the amount
which yields the Executive the greatest after-tax amount of benefits after
taking into account any excise tax imposed under Section 4999 of the Code on the

 

8

--------------------------------------------------------------------------------


 

payments and benefits provided the Executive under this Agreement (or on any
other payments or benefits to which the Executive may become entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of his or her employment with the Company).

 

4.2        Order of Reduction.  Should a reduction in benefits be required to
satisfy the benefit limit of Section 4.1, then the portion of any parachute
payment otherwise payable in cash (other than pursuant to Section 2.3(f)) to the
Executive shall be reduced to the extent necessary to comply with such benefit
limit. Should such benefit limit still be exceeded following such reduction,
then the number of shares which would otherwise vest on an accelerated basis
under each of the Executive’s options or other equity awards (based on the
amount of the parachute payment attributable to each such option or equity award
under Code Section 280G) shall be reduced to the extent necessary to eliminate
such excess, with such reduction to be made in the same chronological order in
which those awards were made.  If additional reductions are necessary, then the
cash payment under section 2.3(f) shall be reduced next, and finally the
benefits under Section 2.3(g) shall be reduced to the extent necessary to
satisfy the benefit limit of Section 4.1.

 

4.3        Resolution Procedures.  In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled constitute a parachute payment
under Code Section 280G or as to the determination of the present value thereof,
such dispute will be resolved as follows:

 

(a)                      In the event the Treasury Regulations under Code
Section 280G (or applicable judicial decisions) specifically address the status
of any such payment or benefit or the method of valuation therefor, the
characterization afforded to such payment or benefit by the Regulations (or such
decisions) will, together with the applicable valuation methodology, be
controlling.

 

(b)                     In the event Treasury Regulations (or applicable
judicial decisions) do not address the status of any payment in dispute, the
matter will be submitted for resolution to independent auditors selected and
paid for by the Company. The resolution reached by the independent auditors will
be final and controlling; provided, however, that if in the judgment of the
independent auditors, the status of the payment in dispute can be resolved
through the obtainment of a private letter ruling from the Internal Revenue
Service, a formal and proper request for such ruling will be prepared and
submitted by the independent auditors, and the determination made by the
Internal Revenue Service in the issued ruling will be controlling.  All expenses
incurred in connection with the preparation and submission of the ruling request
shall be shared equally by the Executive and the Company.

 

(c)                      In the event Treasury Regulations (or applicable
judicial decisions) do not address the appropriate valuation methodology for any
payment in dispute, the present value thereof will, at the independent auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be shared equally by the
Executive and the Company.

 

9

--------------------------------------------------------------------------------


 

Article 5. The Company’s Payment Obligation

 

5.1        Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

5.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

Article 6. Term of Agreement

 

This Agreement will commence on the Effective Date first written above, shall
continue in effect irrevocably through December 31, 20    , and shall be
extended automatically for successive one (1) calendar year extended terms,
unless the Company notifies the Executive in writing at least 180 days prior to
the expiration of the current term or any extended term that the Company elects
not to extend the term.  If notice under this Article 6 is provided, the term of
this Agreement will not be further extended, and the Agreement will terminate at
the end of the then-current term.

 

However, in the event a Change in Control occurs during the current term or any
extended term, the Executive shall be entitled to Severance benefits as provided
in Article 2 so long as a Qualifying Termination occurs within twenty-four (24)
months after the month in which such Change in Control occurred.

 

Article 7. Legal Remedies

 

7.1        Dispute Resolution. The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the
rules and under the administration of the American Arbitration Association.

 

10

--------------------------------------------------------------------------------


 

7.2        Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the enforcement of any or all of his rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company) the Executive’s attorneys’ fees, costs, and
expenses in connection with a good faith enforcement of his rights including the
enforcement of any arbitration award. This shall include, without limitation,
court costs and attorneys’ fees incurred by the Executive as a result of any
good faith claim, action, or proceeding, including any such action against the
Company arising out of, or challenging the validity or enforceability of this
Agreement or any provision hereof.

 

Article 8. Successors

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or substantially all of the assets of
the Company by agreement to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Regardless of whether such
agreement is executed, this Agreement shall be binding upon any successor in
accordance with the operation of law and such successor shall be deemed the
“Company” for purposes of this Agreement.

 

Article 9. Miscellaneous

 

9.1        Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. Subject to the terms of any employment contract
between the Executive and the Company, the Executive acknowledges that the
rights of the Company remain wholly intact to change or reduce at any time and
from time to time his compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge him prior to a
Change in Control (subject to such discharge possibly being considered a
Qualifying Termination pursuant to Section 2.2).

 

9.2        Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. In addition, the payments provided for
under this Agreement in the event of the Executive’s termination of employment
shall be in lieu of any severance benefits payable under any employment contract
between the Executive and the Company or any severance plan, program, or policy
of the Company to which he might otherwise be entitled.

 

9.3        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices to the attention of the
Corporate Vice President, Human Resources.

 

9.4         Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

11

--------------------------------------------------------------------------------


 

9.5        Conflicting Agreements. The executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

 

9.6        Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a Federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

9.7        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

 

9.8        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Company:

 

Executive:

 

 

 

Edwards Lifesciences Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------
